NO. 07-12-0349-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                     AUGUST 7, 2012

                          ______________________________


                        IN RE ELIGAH DARNELL, JR., RELATOR

                        _________________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       By this original proceeding, Relator, Eligah Darnell, Jr., an inmate proceeding pro

se and in forma pauperis, seeks a writ of mandamus to compel the Potter County

District Clerk, Caroline Woodburn, to file his civil complaint pursuant to chapter 14 of the

Texas Civil Practice and Remedies Code. For the reasons expressed herein, we deny

Relator's request and dismiss his petition for writ of mandamus for want of jurisdiction.


       This Court has the authority to issue writs of mandamus against a judge of a

district or county court in our district and all writs necessary to enforce our jurisdiction.

Tex. Gov't Code Ann. ' 22.221(b) (West 2004). In order for a district clerk to fall within

our jurisdictional reach, it must be established that the issuance of the writ of

mandamus is necessary to enforce our jurisdiction. In re Coronado, 980 S.W.2d 691,

692-93 (Tex.App.BSan Antonio 1998, no pet.). Relator has not demonstrated that the
exercise of our mandamus authority against the Potter County District Clerk is

appropriate to enforce our jurisdiction. Consequently, we have no authority to issue a

writ of mandamus against Caroline Woodburn.


       Accordingly, the petition for writ of mandamus is dismissed for want of

jurisdiction.

                                              Patrick A. Pirtle
                                                   Justice




                                          2